DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the expression “a plurality of openings on at least one end of the channel” is not clear. One channel only has one opening on one side and another opening on the opposite side. How can one channel have plurality of openings on one end of the channel. For purpose of examination, one opening on one end of a channel is assumed.
Claims 19 and 20 are considered indefinite since they depend on canceled claim 18.



Drawings
The drawings are objected to because Figures 1, 2, 4 and 7-12 fail to be line drawings.  
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of openings on at least one end of the channel”  in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-11, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Domangue (US Patent No. 8,708,834).
Regarding claims 1 and 18, Domanque discloses a golf training apparatus (see Figures 1-5) comprising: a garment (combination of element 2 and the top the golfer is wearing as shown in Figure 2); at least one pocket secured to the garment (the area between 28 and 30 as shown in Figure 5), the pocket having at least two openings (28,30); a channel formed between the at least two openings (26) ; and a removeable rod inserted into the channel (22).

Regarding claim 2, a first opening of the at least two openings on a first end of the at least one pocket (opening 28 can be considered as being on a first end of the pocket).

Regarding claim 3, a second opening of the at least two openings on a second end of the at least one pocket, wherein the second end is opposite the first end (opening 30 is considered as being positioned on a second end of the pocket).

Regarding claim 4, the removeable rod (22) is inserted into the channel (26) through the first opening (28) or the second opening (30), and wherein the removeable rod protrudes through an opening opposite the first opening or the second opening (see Figure 4).

Regarding claim 5, the channel (26) extends from the first opening (28) to the second opening (30), and any space between therethrough (see Figures 3-5).

Regarding claims 9-11, the garment comprises a piece of clothing for covering a torso of a human body (combination of element 2 and the shirt the golfer is wearing as shown in Figure 2).

Regarding claim 14, the rod has a length ranging from 1 inch to 50 inches (column 6 lines discloses that the shaft may be 35” – 43”).

Regarding claims 15-16, the garment comprises a piece of clothing for covering a lower body (the short of the golfer as shown in Figure 3).

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mallory, Jr. (US Patent No. 3,156,211).
Mallory discloses a golf training apparatus (see Figures 1-3) comprising: a garment (P); at least one pocket secured to the garment (the insertion areas of element 18c), the pocket having at least two openings (left and right opening of 18c as shown in Figure 2); a channel formed between the at least two openings (section 18c from end to end); and a removeable rod inserted into the channel (22).

Claims 1-5, 9-11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Perry (US Patent Application Publication No. 2003/0220168).

Regarding claims 1 and 18, Perry discloses a golf training apparatus (see all Figures) comprising: a garment (combination of element 20 and the top the golfer is wearing as shown in Figure 4); at least one pocket secured to the garment (26a, 28a as shown in Figure 4), the pocket having at least two openings (the openings that accommodate rod element 34 as shown in Figure 4); a channel formed between the at least two openings (26a and 28a have openings in which rod element 34b slides in) ; and a removeable rod inserted into the channel (34).

Regarding claim 2, a first opening of the at least two openings on a first end of the at least one pocket (any side openings of 26a and 28a can be considered as being on a first end of the pocket).

Regarding claims 3-5, a second opening of the at least two openings on a second end of the at least one pocket, wherein the second end is opposite the first end (any other opening of 26a and 28a is considered as being positioned on a second end of the pocket).

Regarding claim 4, the removeable rod (34b) is inserted into the channel (26a,28a) through the first opening (28) or the second opening (30), and wherein the removeable rod protrudes through an opening opposite the first opening or the second opening (see Figure 4).

Regarding claims 9-11, the garment comprises a piece of clothing for covering a torso of a human body (combination of element 20 and the shirt the golfer is wearing as shown in Figure 4).

Regarding claims 12, 13, 19 and 20, the channel extends in lateral direction across the chest of the shirt and the length of the rod extends beyond the chest area of the shirt as recited (see Figures 4-5).

Regarding claim 14, the rod has a length ranging from 1 inch to 50 inches (as shown in Figure 4, it is clear that the rod falls within the recited length range).

Regarding claims 15-16, the garment comprises a piece of clothing for covering a lower body (the pant of the golfer as shown in Figure 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Domangue.
Domangue discloses the pocket width to be between 1” to 2" but does not disclose the actual rod diameter wherein the rod has a diameter ranging from 1/8" to 4". It is obvious that the size of the channel has to be larger than the diameter to fit in the channel/pocket. It would have been obvious to one having ordinary skill in the art before the effective filing to provide any workable diameter range for the rod since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Perry.
Perry not disclose explicitly disclose the actual rod diameter to range from 1/8" to 4". It would have been obvious to one having ordinary skill in the art before the effective filing to provide any workable diameter range for the rod since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Domangue in view of Perry (US Patent Application Publication No. 2003/0220168).
Domanque discloses the invention as recited above but does not disclose if the channel could extend laterally across a chest section of the garment with the rod extending beyond the chest area. However the concept of positioning a rod laterally across a chest section of a gofer is not new and Perry is one example of a golf training reference that teaches it (see rod element 34 in all Figures). It would have been obvious to one of ordinary skill in the art before the effective filing to add pocket/pockets to the front of the Domangue device as thought by Perry to make the device to have multiple use by accommodating the rod to be positioned across the chest of a golfer in order to assist a golfer in developing a correct and repeatable golf swing as recited in paragraph 10 of the Perry reference. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Domangue in view of Nadkarni et al. (US Patent Application Publication No. 2015/0018111).
Nadkarni discloses the invention as discussed above but does not teach the use of sensor  and  sensor attachment as recited. However the use of sensor that is configured to transfer data from a wearer as recited is not a new concept and Nadkarni is one example of a reference that discloses the use of sensors on garments as recited (210,230). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Domanque reference with sensors as taught by the Nadkarni reference in order to have a device that is capable of providing an accurate interpretation of characteristics of his/her golf swing (see paragraph 6).

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 



Certificate of Mailing

  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.(Date)
Typed or printed name of person signing this certificate:
________________________________________________________
Signature: ______________________________________
Registration Number: ______________________________________

Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)
Typed or printed name of person signing this certificate:
_________________________________________
Signature: ________________________________________
Registration Number: ______________________________

Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:
_________________________________________
Signature: ________________________________________
Registration Number: ______________________________
Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shub (US Patent No. 5,658,203) discloses a golf training apparatus comprising garment, channel and removable rod (see all figures).
Mingo (US Patent No. 5,890,968) discloses a golf training apparatus comprising garment, channel and removable rod (see all figures).
Nichols (US Patent No. 6,102,809) discloses a golf training apparatus comprising garment, channel and removable rod (see all figures).
Stauber et al. (US Patent No. 6,887,170) discloses a training apparatus comprising garment, pocket, channel and removable rod (see all figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711